It would of course be more appropriate for Prince Souvanna Phouma, our Prime Minister, to head the delegation of Laos to the General Assembly. But Prince Souvanna Phouma has only recently been ill and must still spend some time convalescing. It is therefore my duty to head the delegation of Laos to this session of the General Assembly.
45.	It is a great honor and a great pleasure for me to represent at the twenty ninth session of this Assembly the Kingdom of Laos, which, having formed its Provisional Government of National Union and its National Political Coalition Council, has entered a new stage in its history.
46.	May I be permitted, on behalf of my country, to associate myself with previous speakers and extend to Mr. Abdelaziz Bouteflika, the eminent representative of the glorious People's Democratic Republic of Algeria, a country in the vanguard of the nonaligned countries, our warmest and sincerest congratulations on his unanimous election to the office of President of the current session.
47.	I would offer my congratulations also to Mr. Kurt Waldheim, the SecretaryGeneral, on his tireless and persevering efforts and the inexhaustible energy he has devoted to the cause Of peace and international detente.
48.	I likewise offer my cordial and respectful greetings to all the representatives present here, to whom also I express my profound gratitude for their feelings of friendship and fraternal sympathy with regard to my country. They have my best wishes for good health and success in their noble undertaking.
49.	The political program of the Government, recently adopted by the National Political Coalition Council in conformity with the Vientiane Agreement, clearly reaffirms the policy of the Kingdom of Laos in favor of genuine peace, independence and neutrality. Moreover, as a member of the great family of nonaligned countries, the Provisional Government of National Union of Laos would wish to express from this rostrum, its position with regard to the various international problems, in conformity with the Political Declaration and the resolutions of the Fourth Conference of Heads of State or Government of NonAligned Countries, held in Algiers in September 1973.
50.	The year that has just passed has witnessed new and important victories in the struggle of peoples throughout the entire world for peace, national independence, democracy and social progress. In' all continents the peoples are strengthening their solidarity and intensifying their struggle against the policy of enslavement and exploitation carried on by the imperialists, colonialists and neo-colonialists, their struggle to reconquer and safeguard their fundamental national rights, to safeguard their countries' resources and to regain their due status in international relations. Those victories are reflected in this General Assembly itself by the number of its Members, which has grown considerably over the past few years through the admission of countries that have recently reconquered their independence.
51.	Thus it is with a feeling of deep emotion and admiration that my Government and the people of Laos salute the entry of three new Members into the Organization—Bangladesh, GuineaBissau and Grenada aware as we are of the enormous efforts and the numerous sacrifices made by the leaders and peoples of those countries before they achieved their sacred goal.
52.	These happy results clearly demonstrate the imperative necessity henceforth to view world peace and the independence of peoples as the ultimate purpose of all policy. Our human community is faced with enormous tasks. Certain of them, such as the struggle for national liberation, the fight against hunger, the problems of pollution, overpopulation and the exhaustion of energy resources, are closely linked to posterity, to the freedom of mankind and to survival itself in an already gravely threatened environment.. There is indeed a law that can be stated, and that is that human nature aspires to happiness and freedom, and that whatever system will make it possible for these two fundamental aspirations to succeed will be the one that our human consciousness will recognize as the best. This, I believe, is not the profession of faith of a small Buddhist country; it is also a political philosophy on which we shall have to come to agreement.
53.	Also, in view of what I have just stated, the delegation of Laos expresses its disapproval of whatever remains of the colonialist and imperialist spirit throughout the world. We suffer as .we continue to see immense territories still being exploited by a colonialism that concerns itself solely with profits and not with morality and respect for man. We hail the heroic struggle of our brothers to free themselves from slavery to the colonialists and neo-colonialists and to conquer and defend their independence and freedom. This just struggle for national liberation has a. sacred significance for all people conscious of their dignity, and we wholly and wholeheartedly endorse it.
54.	In speaking of the practical results of world policy, we likewise salute the initiative taken in convening the sixth special session of the General Assembly for the purpose of discussing problems relating to raw materials and development, as well as the initiative taken for the drafting of a charter of rights governing access to the wealth of the sea ~by all countries, including both those with no coastlines and those that enjoy better geographical situation. The time has come for devising some equitable distribution of those riches. No country should be granted privileges on the pretext that the great Powers have at their disposal facilities denied to other countries. Many nations are at present attempting to find an acceptable and just modus vivendi capable of remedying many aspects of the economic backwardness of the third world, including the problem of hunger that exists in certain vast areas an intolerable problem, when we see millions of human beings lacking the very minimum for their subsistence. We are gratified that from this lofty rostrum their cries of suffering are being heard, and that compassion has been aroused and that people are working to assist their neighbors in distress.
.55. Since, in the last analysis, it is always a question of the struggle of peoples for their emancipation, we are bound to speak of the war in IndoChina and the directions it has taken. In that part of the world, the peoples have suffered and continue to suffer from an unending slaughter, the sole cause of which is the aggressive policy of the imperialist forces. Thus it is that in Cambodia battles are still raging, imperiling millions of lives and causing damage to artistic treasures of inestimable value.
56. Thus also in Viet Nam, despite the signing of the Paris Agreement on Ending the War and Restoring Peace in Viet Nam some 20 months ago, the fighting has not stopped. It is obvious that the peoples of the IndoChinese countries are closely bound by ties that have existed for centuries ties woven by history, politics and sentiments. The peace and independence of the three IndoChinese countries are closely bound up together. As one of the signatories of the 1954 Geneva Agreement on the countries of IndoChina and the 1962 Geneva Agreement on Laos, the Provisional Government of National Union of Laos believes that the peoples of Laos, Cambodia and Viet Nam must reinforce their solidarity and mutual support in their struggle against imperialist aggression and interference with a view to the full realization of the fundamental national rights of each people. It is precisely for this very reason that strict compliance with the Vientiane Agreement on Laos and similar compliance with the Paris Agreement on Viet Nam are closely linked, as they are linked with the struggle for the peace and independence of our brothers the Khmer people.
57.	The Provisional Government of National Union of Laos respects the Paris Agreement on Viet Nam and firmly supports the struggle of the Vietnamese people for strict compliance with that Agreement, which implies the reaffirmation of the fundamental national rights of the Vietnamese people, the cessation of military action and imperialist interference and the solution of the political problem of South Viet Nam through reconciliation and national concord between the two Governments of South Viet Nam in accordance with the legitimate aspirations of the people of that country.
58.	The Provisional Government of National Union of Laos firmly supports the struggle of the Khmer people against the policy of aggression and imperialist intervention and for an independent, peaceful, neutral, sovereign, democratic and prosperous Cambodia, secure in its territorial integrity.
59.	Lastly, I would venture to speak to you of the problems of the Kingdom of Laos, being convinced that this Assembly will understand the reasons we have for presenting them to you again reasons stemming solely from our search for peace and national concord.
60.	As you are aware, the people of Laos has waged a long and victorious patriotic struggle against imperialism. Thanks to the firm will for independence and peace on the part of the whole Laotian people, and to the immense patience and self-denial of Prince Souvanna Phouma and Prince Soupha nouvong, the Vientiane Agreement and its Protocol were signed, asserting once again the fundamental national rights and the neutrality of Laos, reestablishing peace throughout the entire Kingdom, and bringing about national concord step by step. After 20 years of fierce fighting, this result is considerable and has been warmly applauded by the Laotian people and perhaps also by all peoples friendly to Laos. Little by little, a great tranquility has settled upon that peaceful Kingdom the great tranquility of the countryside, once peaceful and prosperous. And now our 700,000 refugees, who had been obliged to leave their villages during the war, are encouraged in their hopes to return in the near future.
61.	The two parties in Laos, with the approval of the whole Laotian people, have agreed to participate in the new Government which was formed after the Agreement of 21 February 1973 and the Protocol of 14 September 1973. This new Provisional Government of National Union views its principal tasks as the implementation of the Vientiane Agreement and the completion of the process of national reconciliation so that the Laotian people, shortly after the Kingdom wide general elections, will have a new, functioning Government* freely elected by the people, within a constitutional framework of the kind we wish for a peaceful, independent, sovereign, democratic, neutral and unified Laos, which we shall endeavor to make prosperous through our own efforts and with the intensive and unqualified assistance of friendly countries.
62.	The Provisional Government of National Union of Laos, faithfully following its policy of peace and neutrality in conformity with the Vientiane Agreement and its Protocol, is concentrating, and will continue to concentrate, all its efforts on consolidating peace and strengthening national independence, preserving the Provisional Government of National Union and the National Political Coalition Council and strengthening national concord, internationally, the Provisional Government of National Union is pursuing a policy of peace, independence and neutrality. It advocates ties of friendship with all countries, especially with its neighbors, on the basis of respect for the five principles of peaceful coexistence. Laos will make its positive contribution to the common cause of the nonaligned countries, and is actively supporting the struggle of the peoples of Asia, Africa and Latin America against colonialism and neocolonialism and for peace, national independence, democracy and social progress. While relying upon its own resources for the national reconstruction, it will seek unconditional assistance from all countries that, whatever their political regime, may wish to help Laos bind up the wounds of war and rebuild a country devastated by a long, destructive war.
63.	The total withdrawal of all troops and all foreign military personnel from the territory of Laos and from all the neighboring countries will help to strengthen peace in Laos and reinforce the ties of friendship among the peoples of that part of the world. The struggle of the Laotian people against all attempts to sabotage peace and in favor of the proper implementation of the Vientiane Agreement is a long and arduous one; but because it is a just struggle, the Laotian people will be able to* overcome all difficulties and obstacles and will surely achieve final victory.
64.	The people of Laos, redoubling its vigilance and strengthening its national union, is determined to fight resolutely for the full and strict application of the Vientiane Agreement, the maintenance of peace, the consolidation of independence and the complete achievement of national concord. It is resolved not to permit a repetition of the unfortunate circumstances of previous coalitions and to safeguard its fundamental national rights.
65.	We are firmly convinced that countries and peoples represented in this Assembly that desire peace, freedom and justice will continue to support us in our struggle for the proper implementation of the Vientiane Agreement and to give us all the effective aid necessary for our national construction.
66.	I shall conclude my statement by offering my sincere thanks to the friendly countries which have been good enough to give us their disinterested assistance, as well as to those who will be willing to provide their help in the future for the healing of the wounds of war and the reconstruction of our country, thus bringing about a substantial improvement in the living standards of our people and ensuring real and lasting peace and national concord in Laos.
67.	May this year see peace and national concord in Laos strengthened, new victories won by the peoples fighting for peace and national independence and, finally, world peace safeguarded That is the ardent wish of the people of Laos.
